11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Nelson Gongora,                        * Original Mandamus Proceeding

No. 11-19-00244-CR                           * August 1, 2019

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for want of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed.